Citation Nr: 1434755	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-30 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1970 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Although the RO only addressed the issue of service connection for PTSD, in accord with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed the appellate issue as service connection for an acquired psychiatric disorder however diagnosed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The Board notes that there are special provisions for claims of PTSD based upon "fear of hostile military or terrorist activity."  The Veteran has identified multiple in-service stressors that he contends is the basis for his claimed PTSD.  Among other things, he identified the circumstances in which a soldier committed suicide while in line during a red alert to return a weapon, witnessing a two ton truck hit a bus full of Vietnamese citizens killing at least 10 of them, and being on guard duty and being required to fire his gun at any sound he heard not knowing if he hit anyone or not. The February 2012 VA examiner found these in-service stressors to constitute "fear of hostile military or terrorist activity."  However, the examiner found that the Veteran did not meet the criteria for PTSD, thus, his stressors still need corroboration. 

In February 2010 the RO determined that the Veteran had not provided sufficient detail to obtain corroboration of his stressors from the U.S. Army and Joint Services Records Research Center (JSRRC). However, since that time the Veteran has provided specific dates and locations for his reported stressor events of witnessing the suicide of a fellow soldier (July 1970 to October 1970) and witnessing a bus accident (May 1971). See Veteran's Stressor Statement April 2011.  Thus, the RO should consider whether attempting to corroborate these stressors through JSRRC is necessary.

The Board acknowledges that the Veteran was accorded VA examinations for this case in March 2011 and February 2012, both of which essentially concluded the Veteran did not meet the DSM-IV criteria for PTSD, and diagnosed him with dysthymia.  However, while the March 2011 examiner implies that there is no relationship between the dysthymia and service, neither of these examiners rendered an adequate opinion on this issue.  In view of the foregoing, the Board must find that the VA examinations in this case are not adequate for resolution of the Veteran's claim.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to ensure the Veteran receives an adequate examination in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Additionally, since the 2012 VA examination, the Veteran has submitted private treatment records from the Carolina Center indicating a diagnosis of PTSD. Additionally, he has submitted recent VA outpatient treatment records that are contradictory as to whether he has a diagnosis of PTSD. These records include his diagnoses as Major Depressive Disorder and PTSD at one point in a medical notation and note later in the same entry, as part of the Axis I finding, a diagnosis of Major Depressive Disorder and PTSD symptoms. Thus, it is not clear from these records if he has been diagnosed with PTSD or not. Accordingly, although the Veteran has already received two VA examinations on this question, the Board finds that another examination, where the examiner addresses these contradictory diagnoses and makes a definitive assertion as to whether the Veteran has PTSD or has ever had PTSD during the pendency of the appeal.

Finally, the Board notes that in November 2011 the Veteran submitted a statement from a licensed social worker at the Vet Center in Greenville, South Carolina, which indicated that he had PTSD and was being treated regularly there for this condition. It does not appear that these records are in the file and they need to be obtained and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's psychiatric treatment records from the Greenville Vet Center since September 2011 and associate them with the claims file.

2. Obtain any VA treatment records pertaining to his psychiatric conditions since September 2013 and associate them with the claims file. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature, onset and etiology of his acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should rule in or exclude a diagnosis of PTSD, and if it is determined that the Veteran does not have PTSD, the examiner should address the diagnoses of PTSD in the record and address whether the Veteran had PTSD at any point in the appeal period.  

For any acquired psychiatric disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of the Veteran's active service.  This opinion should reflect consideration of the Veteran's purported in-service stressors.

A complete rationale for any opinion expressed must be provided.  

4.  If the Veteran is diagnosed with PTSD, the RO should determine whether an attempt to corroborate his stressors through JSRRC is necessary.  

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


